DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1, 5, 8-9, 11, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yandle et al. (US 20110024569 A1), hereinafter “Yandle”, in view of Stencel, deceased et al. (US 5080305 A), hereinafter “Stencel”.
4.	Regarding Claim 1, Yandle discloses air drop platform device for use during an aerial delivery from an aircraft (Yandle Abstract, paras. [0005] and [0024] disclose an airdrop platform device 18 for use during an aerial delivery as seen in FIGS. 1-10), said device (18) comprising:
	an anchor attached to an alignment point of a platform (paras. [0025], [0032] and [0036] disclose an anchor 54 attached to a platform 20 and the point in which anchor 54 is attached to the platform 20 being an alignment point as seen in FIG. 10) by a tether (36); and 
(paras. [0031]-[0032] disclose a release mechanism triggerable to release anchor 54 which is based on impact sensor 38a making contact with ground 46 such that anchor 54 extends from platform 20 and makes contact with ground 46 as seen in FIGS. 6-10);
	wherein the platform is configured to support a payload (paras. [0024] discloses platform 20 configured to support payload 22 as seen in FIGS. 1 and 10), wherein the device (18) is configured such that the anchor (54) is supported below the platform (20) by the tether (36); and wherein during aerial delivery, the release mechanism is triggered to release the anchor and cause the platform to make contact with ground (paras. [0031]-[0032] discloses the release mechanism is triggered to release anchor 54 and cause the platform to make contact with the ground).
	Yandle is silent regarding alignment of the platform; and aligning the platform in a non-cross wind direction prior to a landing of the platform.
	Stencel discloses an airdrop platform alignment device (Stencel Abstract, Col. 1, lines 7-10, Col. 3, lines 35-42 and lines 54-63 disclose an air drop platform alignment device 10 for use during an aerial delivery from an aircraft as seen in FIG. 1) including wherein during aerial delivery (Col. 3, lines 43-59 discloses during aerial delivery of the air drop platform alignment device 10), the release mechanism is triggered to cause the platform to align in a non-cross wind direction prior to a landing of the platform (Col. 5, lines 12-16 and line 54 - Col. 6, line 2 discloses the airdrop platform alignment device being configured such that the release mechanism 50a is triggered via central control unit 74 given a multitude of factors detected by various sensors, which includes the wind direction, furthermore central control unit 74 being in communication with rocket assembly 16 which consists of thrusters changing the orientation of the airdrop platform device 10 which includes platform 14 both vertically and horizontally, therefore allowing platform 14 to align in a multitude of directions, including a non-cross wind direction prior to landing of platform 14).

5.	Regarding Claim 5, modified Yandle discloses (see Yandle) the alignment device of claim 1, wherein said release mechanism is automatically triggered by the platform reaching a pre-established altitude (paras. [0028]-[0031] and FIGS. 6-7 discloses a pre-established altitude based on tether length 38b of the impact sensor 38a for the release mechanism as such an automatic trigger is achieved based on the impact of sensor 38a with the ground which is dependent on the predetermined length computed by a microprocessor).
6.	Regarding Claim 8, modified Yandle (see Yandle) discloses the alignment device of claim 1, further comprising a storage receptacle disposed on said platform and said anchor is disposed in said receptacle (FIG. 10 and paras. [0025], [0032] and [0036] disclose a storage receptacle 34 disposed on platform 20 and anchor 36/54 is disposed in said receptacle 34 prior to the anchors 36/54 engagement with the ground).
7.	Regarding Claim 9, modified Yandle discloses (see Yandle) the alignment device of claim 9, wherein said storage receptacle (34) is disposed at an end location (an end location as seen in FIG. 10) of said platform (20).
8.	Regarding Claim 11, Yandle discloses a method of landing a platform during an aerial delivery (Yandle Abstract, paras. [0005] and [0024] discloses a method of landing a platform 20 during an aerial delivery as seen in FIGS. 1-10) comprising:
(18) to the platform (connecting anchor 36/54 to platform 20 as disclosed in paras. [0025], [0032] and [0036] as seen in FIGS. 6-7);
	stowing the anchor in a releasable receptacle (FIG. 10 and paras. [0025], [0032] and [0036] disclose stowing anchor 36/54 in a releasable receptacle 34);
	extracting the platform from an aircraft (FIG. 3); wherein the platform is configured to support a payload (paras. [0024] discloses platform 20 configured to support payload 22 as seen in FIGS. 1 and 10); and wherein the device (18) is configured such that the anchor (54) is supported below the platform (20) by a tether (36);
	releasing the receptacle to eject the anchor from the platform so that the anchor makes a ground impact prior to the platform (para. [0025] discloses releasing receptacle 34 such that anchor 54 is ejected from platform 20 such that anchor 54 makes a ground impact prior to platform 20).
	Yandle is silent regarding an alignment device for aligning a platform; and aligning the platform away from a cross-wind direction.
	Stencel discloses a method of aligning a platform during an aerial delivery (Stencel Abstract, Col. 1, lines 7-10, Col. 3, lines 35-42 and lines 54-63 disclose a method of aligning platform 14 during an aerial delivery from an aircraft) including aligning the platform away from a cross-wind direction (Col. 5, lines 12-16 and line 54 - Col. 6, line 2 discloses the airdrop platform alignment device 10 being configured such that the release mechanism 50a is triggered via central control unit 74 given a multitude of factors detected by various sensors, which includes the wind direction, furthermore central control unit 74 being in communication with rocket assembly 16 which consists of thrusters changing the orientation of the airdrop platform device 10 which includes platform 14 both vertically and horizontally, therefore allowing platform 14 to align in a multitude of directions, including a cross wind direction prior to landing of platform 14 and releasing anchor 12 from platform 14 prior to anchor 12 making a ground impact). 

9.	Regarding Claim 13, modified Yandle discloses (see Yandle) the alignment method of claim 11, automatically releasing the anchor upon obtainment of a pre-establish altitude (paras. [0028]-[0031] and FIGS. 6-7 discloses a pre-established altitude based on tether length 38b of the impact sensor 38a for the release mechanism as such an automatic trigger is achieved based on the impact of sensor 38a with the ground which is dependent on the predetermined length computed by a microprocessor).
10.	Regarding Claim 16, modified Yandle discloses (see Yandle) the alignment method of claim 11, further comprising engaging the anchor into the ground (anchor 54 engaging the ground as seen in FIG. 10).
11.	Regarding Claim 17, modified Yandle discloses (see Yandle) the alignment method of claim 11, further comprising engaging the anchor into the ground (anchor 54 engaging the ground as seen in FIG. 10).
	Modified Yandle is silent regarding specifically dragging the anchor across the ground; however, it would have been an obvious matter of design choice to modify the invention of modified Yandle such that the anchor is dragged across the ground, since applicant has not disclosed that the dragging of the anchor produces any unexpected results or is critical to the design, and it appears that the invention of modified Yandle would perform equally if the anchor is not dragged across the ground. 
Regarding Claim 18, modified Yandle discloses (see Yandle) the alignment device of claim 1, wherein the anchor (54) is connected only to the alignment point of the platform (the point in which anchor 54 is connected to platform 20 as seen in FIG. 10).
13.	Regarding Claim 19, modified Yandle discloses (see Yandle) the alignment device of claim 1, wherein the tether comprises a single tether (tether 36 is a single tether as seen in FIG. 10), and wherein the anchor is attached to the alignment point of the platform by the single tether (anchor 54 is connected to the alignment point of platform 20 by the single tether as seen in FIG. 10). 

14.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yandle et al. (US 20110024569 A1) and Stencel, deceased et al. (US 5080305 A) as applied to Claim 1 above, and further in view of Fritz (US 3112906 A).
15.	Regarding Claim 2, modified Yandle discloses the alignment device of claim 1.
	Modified Yandle is silent regarding a digging device.
	Fritz discloses a flying body shock absorbing mechanism (Fritz Col. 1, lines 1-14 and FIG. 1) including an anchor comprising of a digging device for soft ground (Col. 3, lines 3-16 and FIG. 2 disclose an anchor 9 comprising of a digging device such as a spike 5 for soft ground).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Yandle as taught by Fritz such that said anchor further comprises a digging device for soft ground. Such addition would enhance the invention by providing conventional ground penetrating and impact attenuating means for allowing the anchor to make safe ground contact upon being released from the platform as such the anchor remains operational while maintaining its grounded state.

16.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yandle et al. (US 20110024569 A1) and Stencel, deceased et al. (US 5080305 A) as applied to Claim 1 above, and further in view of Acker (US 4333621 A).
17.	Regarding Claim 3, modified Yandle discloses the alignment device of claim 1.
	Modified Yandle is silent regarding a high drag element.
	Acker discloses a parachute supported load shock absorbing mechanism (Acker Abstract and FIG. 1) including said anchor comprising of a high drag element for hard ground (Col. 2, lines 20-24 and FIG. 4 disclose a high drag element such as brake shoes 36 having friction pads 38 disposed on a surface of anchor 32 which can be used for hard ground).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Yandle as taught by Acker such that said anchor further comprises a high drag element for hard ground. Such addition would enhance the invention by providing conventional friction means so as to allow the anchor to maintain its position relative to the ground as such countering wind forces acting on the platform in which the anchor is connected to. 

18.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yandle et al. (US 20110024569 A1) and Stencel, deceased et al. (US 5080305 A) as applied to Claims 1 and 11 above, and further in view of Bourakov et al. (US 8800930 B1), hereinafter “Bourakov”.
19.	Regarding Claim 4, modified Yandle discloses (see Yandle) the alignment device of claim 1, further comprises a parachute (26) attached to the platform (20).
	Modified Yandle is silent regarding said release mechanism is automatically triggered by opening a parachute.
(Bourakov Abstract and FIG. 1) including said release mechanism is automatically triggered by opening a parachute attached to a payload (Col. 2, lines 39-44 and Col. 3, lines 31-47 discloses opening a parachute 11 due to parachute 10 being dropped from an aircraft 14 as well as a GNC system 28 capable of determining the distance of payload 12 with respect to the ground such that when an appropriate distance is reached the GNC system 28 initiates a command to trigger harpoon launcher 24 such that harpoon 18 is launched and released from payload 12 as such providing the appropriate structure required to achieve the function of triggering the release mechanism by opening a parachute attached to a payload).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Yandle as taught by Bourakov such that said release mechanism is automatically triggered by opening a parachute attached to the platform. In doing so, the anchor can be relied upon in a timely manner for facilitating platform alignment since the platform is descending at a falling speed due to the parachute connection wherein the wind forces can have a greater impact on the platform and its orientation during descent.   
20.	Regarding Claim 12, modified Yandle discloses (see Yandle) the alignment method of claim 11, further comprising opening a parachute (para. [0024] discloses parachute 26 as seen in FIGS. 1 and 4).
	Modified Yandle is silent regarding automatically releasing the anchor in response to opening the parachute. 
	Bourakov discloses a method of aerial delivery (Bourakov Abstract and FIG. 1) including automatically releasing the anchor in response to the opening the parachute (Col. 2 lines 39-44 and Col. 3, lines 40-47 disclose opening of a parachute 10 due to parachute 10 being dropped from an aircraft 14, parachute 10 consisting of payload 12 which comprises of an anchor 18, therefore achieving an automatic release of anchor 18 from aircraft 14 in response to a dropped and deployed parachute 10).
. 
	 
21.	Claims 6, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yandle et al. (US 20110024569 A1) and Stencel, deceased et al. (US 5080305 A) as applied to Claims 1 and 11 above, and further in view of Hoareu et al. (US 20160207627 A1), hereinafter “Hoareu”.
22.	Regarding Claim 6, modified Yandle discloses the alignment device of claim 1.
	Modified Yandle is silent regarding a remote device. 
	Hoareu discloses a package transport container for an unmanned aerial vehicle (Hoareu Abstract and FIG. 2) including said release mechanism is automatically triggered by a remote device (paras. [0038] and [0045] disclose a releasing mechanism 114 which is automatically triggered by a remote device such as a remote computer).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Yandle as taught by Hoareu such that said release mechanism is automatically triggered by a remote device. Such addition would enhance the invention by providing remote controllable means for the purpose allowing a user to remotely trigger the release mechanism when proper conditions such as an optimal altitude and location of the platform is achieved.
23.	Regarding Claim 10, modified Yandle discloses (see Hoareu) the alignment device of claim 6, wherein the remote device is a cell phone (paras. [0016] and [0045] discloses a remote device such as remote computer that relies on cellular networks).

24.	Regarding Claim 15, modified Yandle discloses the alignment method of claim 11.
	Modified Yandle is silent regarding a cell phone.
	Hoareu discloses a method of transporting a package container using an unmanned aerial vehicle (Hoareu Abstract and FIG. 4) including releasing the anchor in response to a signal from a cell phone (paras. [0038] and [0045] disclose releasing anchor 108 in response to a signal from a remote computer).
Modified Yandle is silent specifically regarding a cell phone; however, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as substitution of function equivalent to substitute the cell phone with any type of communication device that is recognized in the art of aerial delivery, since a simple substitution for a known element would obtain predictable results. KSR international Co. v. Teleflex Inc. 127 S. Ct. 1727, 1730, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). The motivation for doing is to utilize a device which is optimal in its portability such that a user can easily send a command for the purpose of releasing the anchor from the falling platform. 

25.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yandle et al. (US 20110024569 A1) and Stencel, deceased et al. (US 5080305 A) as applied to Claims 1 and 11 above, and further in view of Lukavec (US 20050067533 A1).
26.	Regarding Claim 7, modified Yandle discloses the alignment device of claim 1.
	Modified Yandle is silent specifically regarding a timer.
	Lukavec discloses a parachute release mechanism (Lukavec Abstract and FIG. 1) including said release mechanism is automatically triggered by a timer (para. [0017] discloses the automatic release device being triggered via a timer such as a clock).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Yandle as taught by Lukavec such that said release mechanism is automatically triggered by a timer. Such addition would enhance the invention by providing timing means for the purpose of enabling the release mechanism to become triggered when certain parameters are met, the parameters including the altitude as well as the descending speed of the platform. 
27.	Regarding Claim 14, modified Yandle discloses the alignment method of claim 11.
	Modified Yandle is silent regarding a pre-established time.
	Lukavec discloses a method of releasing a parachute (Lukavec Abstract and FIG. 1) including automatically releasing the anchor at a pre-established time (para. [0017] discloses automatically releasing an anchor such as a ripcord at a pre-established using a real time clock).
	It would have been obvious to one ordinary skill in the art before the effective the filling date to modify the method of modified Yandle to use the releasing method of Lukavec, as a known time-based releasing method for the purpose of opening a parachute and facilitating alignment of the platform during an airdrop.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/A.Y.S./
Examiner, Art Unit 3642

	
/Richard R. Green/Primary Examiner, Art Unit 3647